Reynolds, J.
Appeal from an order of the County Court, Chemung County, which determined appellant to be a mentally ill person and committed him to Dannemora State Hospital for treatment (Correction Law, § 383). The record amply supports the trial court’s determination that appellant is mentally ill. The trial court did not have to accept the testimony of appellant’s psychiatrist rather than the testimony of the three qualified physicians who testified for the State. Section 383 of the Correction Law does not mandate that the examining physicians be practicing psychiatrists. Nor does United States ex rel. Schuster v. Herold (410 F. 2d 1071, cert. den. 396 U. S. 847) even suggest a requirement of a jury trial at the instant posture of the commitment procedure, since the comparable provisions of the Mental Hygiene Law (§§ 73, 74) do not so provide where the commitment of a civilian is involved. We note that appellant has petitioned for a jury trial on this matter but a decision if rendered on the petition is not here before us. We, of course, do not pass on the merits of this petition. Order affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.